Case 1:18-cv-04167-ILG-JO Document 50 Filed 10/24/18 Page 1 of 1 PageID #: 1129



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

YOUNG ADVOCATES FOR FAIR
EDUCATION,

                       Plaintiff,

       v.
                                                                      Case No. 18 CV 4167

ANDREW CUOMO,                                                NOTICE OF APPEARANCE AND
in his official capacity as Governor of the State             REQUEST FOR ELECTRONIC
of New York,                                                       NOTIFICATION
BETTY ROSA, in her official capacity as
Chancellor of the Board of Regents of the State
of New York,
MARYELLEN ELIA, in her Official Capacity
as the Commissioner of the New York State
Education Department,

                       Defendants.

       PLEASE TAKE NOTICE that Andrew J. Ceresney of Debevoise & Plimpton LLP

hereby appears on behalf of amicus curiae the Center for Educational Equity. The undersigned

respectfully requests that notice of electronic filing of all papers in the above-captioned action, as

well as copies of all other documents that are required to be served or delivered to counsel, be

transmitted to him at the address given below.


Dated: New York, New York
       October 24, 2018
                                           DEBEVOISE & PLIMPTON LLP

                                           By: /s/ Andrew J. Ceresney
                                                  Andrew J. Ceresney
                                                  aceresney@debevoise.com

                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    Tel: (212) 909-6947
                                                    Fax: (212) 909-6836

                                               Counsel for the Center for Educational Equity
